DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Specification
The disclosure is objected to because of the following informalities: in [0015] tobacco is included twice in the listing of smoke materials.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiuming et al. (CN 105813815 A) in view of Wen (CN 104886783 A). Citations below are found in the machine translations of CN 105813815 A and CN 104886783 A.
Regarding claim 1, Qiuming discloses an atomization core (pg 1, lines 12-13), comprising a ceramic heater (line 226); wherein the ceramic heater comprises a side wall and a bottom wall (pg 3, lines 73-74) and the heating wire is disposed on the side wall and the bottom wall (Fig. 5-6 depict the wire disposed on side and bottom walls of the heater); the ceramic heater comprises an axial center through hole (Fig. 3-6 depict an axial through hole), but does not disclose a plurality of heating wires and a plurality of heating elements stacked and connected in parallel.
Wen teaches similar atomization cores used in electronic cigarettes (pg 1, lines 5-6) wherein a plurality of heating wires and a plurality of heating elements are stacked and connected in parallel (pg 3, lines 67-70). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the atomizer of Qiuming with the heating element configuration of Wen in order to increase the thermal power of the heat generating component and increase the amount of smoke (Wen, pg 3, lines 67-71).
Regarding claim 2, modified Qiuming discloses all of the limitations of claim 1 as described above, and also discloses wherein the ceramic heater is in the shape of a cylinder (Fig. 3-6 depict the cylindrical shape of the atomization core).
Regarding claims 3 and 4, modified Qiuming discloses the atomization cores as set forth above. However, the reference does not specifically disclose wherein the plurality of heating wires is parallel to each other and extends along an axial direction of the ceramic heater.
Wen teaches wherein the plurality of heating wires is parallel to each other (pg 3, line 70) and extends along an axial direction of the ceramic heater (pg 4, line 115). 
It would have been obvious to one having ordinary skill in the art at the time of filing to further modify the atomizer of Qiuming with the heating wire configuration of Wen in order to increase the thermal power of the heat generating component and increase the amount of smoke (Wen, pg 3, lines 67-71).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M SHANNON whose telephone number is (571)272-3038. The examiner can normally be reached M-Th: 8:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.S./Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747